SULLIVAN, Judge
(concurring):
I agree with my learned Brother’s disposition of this case and write only to underscore the main point here that the plain language of the statute (Art. 3, Uniform Code of Military Justice, 10 USC § 803) decides this case. Article 3 envisions two trials under the factual scenario of the case at bar. Although the arguments of efficiency, logic, and equity are strong and sane arguments on the side of the Government, the accused here has the law squarely and decisively on his side. Justice Oliver Wendell Holmes, Jr., has stated, “The life of the law has not been logic; it has been experience.” O.W. Holmes, The Common Law 1 (1881).